Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, (1) determining, via a. classification model trained using machine learning, a risk assessment metric representing a confidence level the incoming communication is predicted as a scam via the classification model, (2) classifying, via the classification model, the incoming communication with a corresponding classification class indicative of a type of scam that, the incoming communication involves and further indicative of an individual or an entity that a scammer from which the incoming communication originates is impersonating, (3) generating a risk report comprising the risk assessment metric and the corresponding classification class, and (4) providing a user warning to an electronic device in response to determining at least one of one or more outgoing communications is linked to the incoming communication, where the user warning comprises a message displayed on a display of the electronic device, and the user warning includes a reminder of the risk report, in light of other features described in independent claims 1, 11 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liangche A. Wang whose telephone number is (571)272-3992.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
August 2, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447